                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

DEPUY SYNTHES PRODUCTS, INC.,
& DEPUY SYNTHES SALES, INC.,

             Plaintiffs,

v.                                                      NO. 3:18-cv-1342-J-20PDB

VETERINARY ORTHOPEDIC IMPLANTS, INC.,

             Defendant.



                                       Order

      Before the Court is the defendant’s motion to maintain under seal the response
to the motion to stay the case, Doc. 108, and the plaintiffs’ response in opposition,
Doc. 109. Because the issues in the motion overlap with the issues in the motions for
leave to file an amended complaint under seal, Docs. 89, S-92, the Court defers ruling
on the motion to maintain the response under seal, Doc. 108, until the motions to seal
an amended complaint have been decided.

      Ordered in Jacksonville, Florida, on October 28, 2019.




c:    Counsel of Record
